            Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 1 of 103



                                        Español (/es/node/5241) About (/about-of ce)             Menu
(/)
                                        News (/news) Opinions (/attorney-general-opinions)

                                        Jobs (/careers/job-listings) Contact Us (/contact-us)

                                        

HOME (/) > NEWS (/NEWS) > NEWS RELEASES (/NEWS/RELEASES) >
ATTORNEY GENERAL PAXTON INTERVENES IN TRAVIS COUNTY MARRIAGE CASE; REQUESTS STAY FROM TEXAS
SUPREME




          February 18, 2015 | Marriage (/news/categories/marriage)



          Attorney General Paxton
          Intervenes In Travis County
          Marriage Case; Requests
          Stay from Texas Supreme
                                                      0
          SHARE THIS:


          Texas Attorney General Ken Paxton today announced his of ce has
          intervened in a Travis County probate case following a judge’s
          declaration that Texas’ marriage law is unconstitutional. The State has
          sought a stay by the Texas Supreme Court and has also asked the court to
          overturn the judge’s ruling. General Paxton issued the following
          statement:

          “Texas law is clear on the de nition of marriage, and I will ght to protect
          this sacred institution and uphold the will of Texans, who voted
          overwhelmingly in favor of a constitutional amendment de ning the
          union as between one man and one woman. The probate judge’s
          misguided ruling does not change Texas law or allow the issuance of a
          marriage license to anyone other than one man and one woman.”
                                                                                                Langan
                                                                                                     / 1
           Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 2 of 103



                                       Español (/es/node/5246) About (/about-of ce)             Menu
(/)
                                       News (/news) Opinions (/attorney-general-opinions)

                                       Jobs (/careers/job-listings) Contact Us (/contact-us)

                                       

HOME (/) > NEWS (/NEWS) > NEWS RELEASES (/NEWS/RELEASES) >
ATTORNEY GENERAL PAXTON: ACTIVIST JUDGES DON'T CHANGE TEXAS LAW




         February 19, 2015 | Marriage (/news/categories/marriage)



         Attorney General Paxton:
         Activist Judges Don’t
         Change Texas Law
         SHARE THIS:                                 1



         Texas Attorney General Ken Paxton continues to actively uphold Texas
         law in the face of unconstitutional actions taken by Travis County judges.
         The State has sought multiple stays from the Texas Supreme Court.
         General Paxton issued the following statement:

         “The Texas Constitution clearly de nes marriage as between one man
         and one woman, as Texas voters approved by an overwhelming majority.
         The law of Texas has not changed, and will not change due to the whims
         of any individual judge or county clerk operating on their own capacity
         anywhere in Texas. Activist judges don’t change Texas law and we will
         continue to aggressively defend the laws of our state and will ensure that
         any licenses issued contrary to law are invalid.”

         A timeline of recent events relating to this issue:

                On Tuesday, a probate judge in Travis County acted without
                authority to unilaterally declare the Texas de nition of marriage              Langan
                                                                                                    / 2
     unconstitutional
  Case                in aDocument
       1:20-cv-00275-RP   private probate proceeding.
                                    10-1 Filed 06/08/20 Page 3 of 103

      On Tuesday night, the Attorney General intervened, requesting the
      Texas Supreme Court to stay and overturn that erroneous ruling.
      That request is still pending.

      On Thursday morning, a state district court judge, also in Travis
      County, declared the Texas de nition of marriage unconstitutional
      and issued a temporary restraining order directing the Travis
      County clerk to issue a marriage license to a same-sex couple.

      The judge did not comply with Texas law, which requires the
      Attorney General to be noti ed whenever a state law is ruled
      unconstitutional.

      Pursuant to this judge’s order, the Travis County Clerk unlawfully
      issued a marriage license to the same-sex couple, who
      subsequently took part in a ceremony.

      The Attorney General immediately intervened, asking the Texas
      Supreme Court to stay this proceeding, as well as any state court
      proceedings that seek to undermine the constitutionality of Texas’
      marriage law.

      In keeping with state law, the Attorney General is also seeking to
      void the marriage license issued due to the erroneous judicial
      order.

      The Attorney General is also ling suit enjoining the Travis County
      Clerk from issuing any same-sex marriage licenses.


Additionally, today the Attorney General led a response in the U.S. Fifth
Circuit Court of Appeals, following a request from plaintiffs in a separate
case to lift the stay on the court’s ruling on Texas’ marriage laws. That
case was argued in January.

View today’s court ling with the Texas Supreme Court
(/sites/default/ les/ les/press/MotionEmergencyRelief_FS.pdf)




  Receive email updates from the                Your Em       Submit
        OAG Press Of ce:

                                                                              Langan
                                                                                   / 3
           Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 4 of 103



                                      Español (/es/node/5256) About (/about-of ce)             Menu
(/)
                                      News (/news) Opinions (/attorney-general-opinions)

                                      Jobs (/careers/job-listings) Contact Us (/contact-us)

                                      

HOME (/) > NEWS (/NEWS) > NEWS RELEASES (/NEWS/RELEASES) >
ATTORNEY GENERAL PAXTON SEEKS WRIT OF MANDAMUS FROM TEXAS SUPREME COURT




        February 20, 2015 | Marriage (/news/categories/marriage)



        Attorney General Paxton
        Seeks Writ of Mandamus
        from Texas Supreme Court
        SHARE THIS:                                 0



        Texas Attorney General Ken Paxton continues to actively uphold Texas
        law in the face of unlawful actions taken by Travis County judges, today
          ling a petition for a writ of mandamus with the Texas Supreme Court:

        “The rogue actions of Travis County judges do not withstand the scrutiny
        of law. The same-sex marriage license issued yesterday is not valid
        because it con icts with the Texas Constitution and State law—the license
        is therefore void ab initio. The ling we made today with the Texas
        Supreme Court con rms these points."

        View the petition for a writ of mandamus
        (/sites/default/ les/ les/press/15-0139_Mandamus_FS.pdf)




           Receive email updates from the                      Your Em    Submit
                 OAG Press Of ce:                                                             Langan
                                                                                                   / 4
    Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 5 of FILED
                                                                 103
                                                                   15-0139
                                                                   3/6/2015 4:26:02 PM
                                                                   tex-4408291
                                                                   SUPREME COURT OF TEXAS
                                                                   BLAKE A. HAWTHORNE, CLERK

                              No. 15-0139


       In the Supreme Court of Texas
                        IN RE STATE OF TEXAS,
                                          Relator


                On Petition for Writ of Mandamus to
         167th Judicial District Court, Travis County, Texas


           AMENDED PETITION FOR WRIT OF MANDAMUS


KEN PAXTON                          SCOTT A. KELLER
Attorney General of Texas           Solicitor General

CHARLES E. ROY                      BETH KLUSMANN
First Assistant Attorney General    Assistant Solicitor General

                                    MICHAEL P. MURPHY
                                    Assistant Solicitor General
                                    State Bar No. 24051097

                                    OFFICE OF THE ATTORNEY GENERAL
                                    P.O. Box 12548 (MC 059)
                                    Austin, Texas 78711-2548
                                    Tel.: (512) 936-2995
                                    Fax: (512) 474-2697
                                    michaelp.murphy@texasattorneygeneral.gov

                                    COUNSEL FOR RELATOR




                                                                                  Langan 5
     Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 6 of 103




                 IDENTITY OF PARTIES AND COUNSEL

Relator: State of Texas

Relator’s Lead Counsel:

Michael P. Murphy
State Bar No. 24051097
Assistant Solicitor General
Michaelp.murphy@texasattorneygeneral.gov

OFFICE OF THE ATTORNEY GENERAL
P.O. Box 12548 (MC 059)
Austin, Texas 78711-2548
Tel.: (512) 936-2995
Fax: (512) 474-2697

Respondent:
Hon. David Wahlberg
Judge of 167th District Court, Travis County, Texas
509 West 11th, 8th floor
Austin, TX 78701
Tel.: (512) 854-9310
Fax: (512) 854-6425




                                    i

                                                                        Langan 6
     Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 7 of 103




Real Parties in Interest:
Sarah Goodfriend
Suzanne Bryant

Real Parties in Interest’s Appellate and Trial Counsel

Kurt Kuhn                                Charles Herring, Jr.
Lisa Bowlin Hobbs                        Jess M. Irwin III
KUHN HOBBS PLLC                          HERRING & IRWIN, LLP
3307 Northland Drive, Suite 310          1411 West Ave., Ste. 100
Austin, Texas 78731                      Austin, Texas 78701
Tel.: (512) 476-6003                     Tel.: (512) 320-0665
Fax: (512) 476-6002                      Fax: (512) 519-7580
Kurt@KuhnHobbs.com                       cherring@herring-irwin.com
Lisa@KuhnHobbs.com                       jess@herring-irwin.com

Brian T. Thompson                        Catherine A. Mauzy
Craig Hopper                             MAUZY & TUCKER PLLC
HOPPER MIKESKA, PLLC                     1717 West 6th St., #315
400 W. 15th Street, Suite 408            Austin, Texas 78703
Austin, Texas 78701                      Tel.: (512) 474-1493
Tel.: (512) 615-6195                     Fax: (512) 479-7910
Fax: (512) 610-1306                      cam@mauzylaw.com
bthompson@hoppermikeska.com




                                    ii

                                                                        Langan 7
         Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 8 of 103




                                      TABLE OF CONTENTS

Identity of Parties and Counsel ................................................................. i

Index of Authorities................................................................................... v

Statement of the Case ....................................................................... viiviii

Statement of Jurisdiction ........................................................................ iix

Issues Presented........................................................................................ x

Statement of Facts .................................................................................... 3

Argument ................................................................................................... 6

        I.      The Trial Court Abused Its Discretion in Multiple
                Ways ........................................................................................ 7

                A.       The Trial Court Abused Its Discretion by Holding
                         Texas Marriage Law Unconstitutional Without
                         First Notifying the Attorney General. ........................... 7

                B.       The Trial Court Abused Its Discretion by Holding
                         Texas Marriage Law Unconstitutional and
                         Enjoining Its Enforcement While Those Laws Are
                         Under Review in the Court. ........................................... 9

                C.       The Trial Court Abused Its Discretion by
                         Drastically Altering, Rather than Preserving, the
                         Status Quo. ................................................................... 11

                D.       The Trial Court Abused Its Discretion by
                         Effectively Granting Final Relief in a TRO. ................ 12

                E.       The Trial Court Abused Its Discretion by Granting
                         Ex Parte Relief in Violation of Local Rules. ................ 14

        II.     The TRO Is Void Because Notice Was Neither Given nor
                Excused.................................................................................. 14

                                                     iii

                                                                                                                  Langan 8
         Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 9 of 103




                 A.      The Trial Court Failed to State Why the TRO Was
                         Granted Without Notice............................................... 15

                 B.      The Plaintiffs Failed to Show an Emergency That
                         Prevented Them from Giving Notice. .......................... 16

                 C.      The Marriage License Is Also Void. ............................. 17

        III.     The Plaintiffs Cannot Evade the Court’s Review with a
                 Nonsuit. ................................................................................. 18

                 A.      The Nonsuit Was Invalid Because the Trial Court
                         Purported to Adjudicate the Plaintiffs’ Claim in
                         the TRO. ....................................................................... 19

                 B.      The Plaintiffs’ and the Trial Court’s Improper
                         Actions Are Capable of Repetition Yet Would
                         Evade Review if the Nonsuit Mooted the
                         Mandamus Proceeding. ................................................ 19

        IV.      Absent Mandamus Relief, the Trial Court’s Order
                 Threatens Continued Serious, Imminent Harm. ................. 21

        V.       There Is No Adequate Remedy by Appeal. ........................... 22

Prayer ...................................................................................................... 22

Mandamus Certification ......................................................................... 24

Certificate of Service ............................................................................... 25

Certificate of Compliance ........................................................................ 26




                                                      iv

                                                                                                                   Langan 9
        Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 10 of 103




                                     INDEX OF AUTHORITIES

Cases

Cannan v. Green Oaks Apts., Ltd.,
    758 S.W.2d 753 (Tex. 1988) (per curiam) ...................................... 11

Cash Am. Int’l Inc. v. Bennett,
     35 S.W.3d 12 (Tex. 2000)................................................................ 18

Dancy v. Daggett,
    815 S.W.2d 548 (Tex. 1991)............................................................ 14

Edgewood Indep. Sch. Dist. v. Paiz,
    856 S.W.2d 269 (Tex. App.—San Antonio 1993, no writ).............. 12

Ex Parte Lo,
     424 S.W.3d 10 (Tex. Crim. App. 2013) ............................................. 7

Grigsby v. Reib,
     153 S.W. 1124 (Tex. 1913) .............................................................. 18

Hyundai Motor Co. v. Alvarado,
    892 S.W.2d 853 (Tex. 1995) (per curiam) ...................................... 19

In re Allied Chemical Corp.,
      227 S.W.3d 652 (Tex. 2007)...................................................... 20, 21

In re Jorden,
      249 S.W.3d 416 (Tex. 2008)....................................................... 6-7, 8

In re Marriage of A.L.F.L. and K.L.L., No. 04-14-00364-CV,
      2014 WL 4357457 (Tex. App.—San Antonio, August 13,
      2014) ............................................................................................... 11

In re Marriage of J.B. & H.B.,
      326 S.W.3d 654 (Tex. App.—Dallas 2010, pet. granted) ..... 3, 10, 11

In re Newton,
      146 S.W.3d 648 (Tex. 2004)...................................... x, 11, 12, 13, 22

                                                      v

                                                                                                                 Langan 10
       Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 11 of 103




In re Office of Attorney Gen.,
      257 S.W.3d 695 (Tex. 2008)................................................ 14, 15, 22

In re Prudential Ins. Co. v. Am.,
      148 S.W.3d 124 (Tex. 2004)...................................................... 6, 7, 8

In re State,
      No. 04-14-00282-CV, 2014 WL 2443910 (Tex. App. —
      San Antonio, May 28, 2014, orig. proceeding) ....................... 7, 8, 10

In re Tex. Nat. Res. Conservation Comm’n,
      85 S.W.3d 201 (Tex. 2002).............................................................. 14

Janus Films, Inc. v. City of Fort Worth,
    358 S.W.2d 589 (1962) (per curiam) .............................................. 12

Perry v. Del Rio,
     66 S.W.3d 239 (Tex. 2001).............................................................. 10

Sheffield v. Town of Duncanville,
      236 S.W.2d 851 (Tex. Civ. App.—Dallas 1951,
      writ refused n.r.e.) .......................................................................... 13

Terrazas v. Ramirez,
     829 S.W.2d 712 (Tex. 1991).............................................................. 3

Walker v. Packer,
    827 S.W.2d 833 (Tex. 1992).............................................................. 6

Constitutional Provisions and Statutes

TEX. CONST. art I, § 32 ................................................. viii, ix, x, 1, 3, 5, 10

TEX. FAM. CODE § 2.001 ..................................................... viii, ix, x, 1, 3, 5

TEX. FAM. CODE § 2.012 ..................................................... viii, ix, x, 1, 3, 5

TEX. FAM. CODE § 6.204 ................................................... viii, ix, 1, 3, 5, 10

TEX. FAM. CODE § 6.204(b) ................................................................... x, 17

                                                  vi

                                                                                                           Langan 11
        Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 12 of 103




TEX. GOV’T CODE § 22.002(a) .................................................................... ix

TEX. GOV’T CODE § 402.010................................................................ x, 3, 7

TEX. GOV’T CODE § 402.010(a) ......................................................... 7, 9, 16

Rules

TEX. R. APP. P. 52.1 ................................................................................... ix

TEX. R. APP. P. 52 ....................................................................................... 1

TEX. R. CIV. P. 21 ....................................................................................... 4

TEX. R. CIV. P. 21(f)(1)................................................................................ 4

TEX. R. CIV. P. 680 .............................................................. xi, 3, 14, 15, 16

Travis Cnty. Dist. Ct. Loc. R. 7.2 ................................................... xi, 4, 14

Other Authorities

Angela Morris, The Wedding Planner: A Step-by-Step Legal
     Analysis of State’s First Same-Sex Marriage, TEXAS
     LAWYER, March 2, 2014, available at
     http://bit.ly/1BDR6MJ ................................................................ 4, 17

Chuck Lindell, Travis County Clerk Issues First Legal Gay
    Marriage License in Texas, AUSTIN AMERICAN-
    STATESMAN, Feb. 19, 2015, available at
    http://atxne.ws/17vl7lo ..................................................................... 5

Chuck Lindell, Video Interview of Sarah Goodfriend and
    Suzanne Bryant at 5:00-5:39; 29:39-29:58, AUSTIN
    AMERICAN-STATESMAN, Feb. 23, 2015,
    http://atxne.ws/1BmreXa ............................................................... 17




                                                    vii

                                                                                                               Langan 12
    Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 13 of 103




                      STATEMENT OF THE CASE

Nature of the Case:       This mandamus proceeding challenges an
                          unappealable temporary restraining order
                          holding Article I, section 32 of the Texas
                          Constitution and Texas Family Code sections
                          2.001, 2.012, and 6.204 unconstitutional.
Respondent:               Hon. David Wahlberg
                          Judge of 167th District Court, Travis County,
                          Texas

Course of                 This mandamus petition arises from a
Proceedings And           lawsuit seeking a TRO, preliminary
Respondent’s              injunction, and permanent injunction to
Challenged Action:        declare unconstitutional Article I, section 32
                          of the Texas Constitution and Texas Family
                          Code sections 2.001, 2.012, and 6.204 and
                          allow Travis County Clerk Dana DeBeauvoir
                          to issue a marriage license to Real Parties in
                          Interest Sarah Goodfriend and Suzanne
                          Bryant. Within minutes of the lawsuit being
                          filed, the trial court granted a TRO, ruling
                          that Article I, section 32 of the Texas
                          Constitution and Texas Family Code sections
                          2.001, 2.012, and 6.204 are unconstitutional,
                          and commanding the county clerk to cease
                          and desist from complying with the law. The
                          court also waived the 72-hour waiting period
                          for marriage licenses. That same morning,
                          DeBeauvoir issued a marriage license. A few
                          hours later, the plaintiffs nonsuited their case
                          because they had “realized their dream to be
                          married.” Later that day, the Court issued a
                          temporary order staying the trial court’s
                          order.



                                  viii

                                                                             Langan 13
     Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 14 of 103




                      STATEMENT OF JURISDICTION

     The Court has original jurisdiction to issue the requested writ of

mandamus because the State seeks to mandamus a district court judge.

See TEX. GOV’T CODE § 22.002(a); TEX. R. APP. P. 52.1.

     This petition was not first presented to the court of appeals due to

the extremely time-sensitive nature of this matter and the serious harm

that could arise absent prompt relief. The trial court, in an ex parte TRO,

ruled that Article I, section 32 of the Texas Constitution and Texas

Family Code sections 2.001, 2.012, and 6.204 are unconstitutional and

issued an order allowing the Travis County Clerk to issue a marriage

license to the plaintiffs. MR Tab C. This ruling may inspire same-sex

couples to seek similar relief across the State. If that occurred, the harm

to the couples, state officials, and the general public would be difficult if

not impossible to undo. Although the Court has now stayed the TRO,

mandamus relief is necessary to make clear that the trial court’s TRO

was an abuse of discretion and is void, as is the plaintiffs’ marriage

license.




                                     ix

                                                                                Langan 14
     Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 15 of 103




                           ISSUES PRESENTED

1.   Trial courts are required to notify the Attorney General of a
constitutional challenge to Texas law before holding the law
unconstitutional. TEX. GOV’T CODE § 402.010.

Was it an abuse of discretion for the trial court to hold Texas
marriage law unconstitutional and enjoin its enforcement
without first notifying the Attorney General of this
constitutional challenge?

2.    Article I, section 32 of the Texas Constitution defines marriage in
Texas as only “the union of one man and one woman.” Texas Family Code
section 2.001 prohibits issuance of a marriage license for “persons of the
same sex”; section 2.012 declares that it is a misdemeanor for a county
clerk to violate Texas marriage law; and section 6.204(b) declares any
marriage between persons of the same sex void.

Was it an abuse of discretion for the trial court to hold these laws
unconstitutional and command the county clerk to cease and
desist applying them when the validity of these laws is under
review in the Court?

3.     The purpose of a TRO is to preserve the status quo to allow time for
an adjudication of the dispute on the merits; it should not grant final
relief. In re Newton, 146 S.W.3d 648, 652 (Tex. 2004).

Was it an abuse of discretion for the trial court to issue a TRO
that drastically altered the status quo and effectively granted
final relief by purporting to invalidate longstanding Texas
marriage law?




                                    x

                                                                              Langan 15
     Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 16 of 103




4.    The plaintiffs requested an ex parte TRO from a criminal court, not
the duty judge, even though Travis County Local Rule 7.2 mandates that
“[r]equests for ex parte relief or any other emergency matter . . . must be
presented to the Duty Judge.”

Was it an abuse of discretion for the trial court judge—who was
not the duty judge—to grant an ex parte TRO?

5.    A TRO requires, among other things, a showing of immediate and
irreparable injury and it must explain why it is issued without notice.
Tex. R. Civ. P. 680.

Was the TRO void, given that the plaintiffs failed to show
immediate and irreparable injury as a matter of law and the TRO
does not explain why it was issued without notice?




                                    xi

                                                                              Langan 16
     Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 17 of 103




                                No. 15-0139

                   In the Supreme Court of Texas

                           IN RE STATE OF TEXAS,
                                             Relator


                  On Petition for Writ of Mandamus to
           167th Judicial District Court, Travis County, Texas


              AMENDED PETITION FOR WRIT OF MANDAMUS


TO THE HONORABLE SUPREME COURT OF TEXAS:

     Pursuant to Rule 52 of the Texas Rules of Appellate Procedure, the

State of Texas seeks relief from a TRO, issued ex parte, holding that

Article I, section 32 of the Texas Constitution and Texas Family Code

sections 2.001, 2.012, and 6.204 violate “the Due Process Clause and the

Equal Protection Clause of the Fourteenth Amendment to the United

States Constitution.”    MR Tab C at 1.        The trial court abused its

discretion by (1) holding Texas law unconstitutional without first

notifying the Texas Attorney General, as required by statute; (2) failing

to wait for the Court’s forthcoming resolution of the constitutional issues;

(3) drastically altering the status quo rather than preserving it; (4)

effectively granting final relief to the plaintiffs before the adverse parties



                                                                                 Langan 17
     Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 18 of 103




were even notified; and (5) granting an ex parte TRO while not acting as

the duty judge, in violation of the local rules. Not only was the issuance

of the TRO an abuse of discretion, the TRO itself was void because it

violated mandatory procedural requirements.

     As a result of the trial court’s erroneous ruling, at least one same-

sex couple has been issued a void marriage license, and the state of the

law in Texas has been needlessly cast into doubt. Relief from the Court

is necessary to avoid the legal chaos that would follow if the trial court’s

ruling is seen as a model for other courts to follow or mistakenly

interpreted as authorization for the creation or recognition of same-sex

marriages in Travis County or throughout the State.          Relief is also

necessary to make clear that the Court will not tolerate the misuse of the

judicial process on display in this case.

     There is no adequate appellate remedy, given that a TRO is

unappealable.    The Court should (1) grant the petition for writ of

mandamus; (2) order the trial court to vacate its ruling that Texas

marriage law is unconstitutional (or at the very least stay the ruling

pending the Court’s resolution of the constitutional issues); (3) confirm

that any marriage license issued pursuant to the trial court’s improper


                                     2

                                                                               Langan 18
      Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 19 of 103




order was void ab initio; and (4) clarify that it is an abuse of discretion

for any state court to hold Texas marriage law unconstitutional or enjoin

enforcement of that law while those issues are under review in the Court

and the United States Supreme Court.

                             STATEMENT OF FACTS

      At 8:52 a.m. on February 19, 2015, Sarah Goodfriend and Suzanne

Bryant (the plaintiffs), hand filed a lawsuit in a Travis County criminal

court challenging the constitutionality of Article I, section 32 of the Texas

Constitution and Texas Family Code sections 2.001, 2.012, and 6.204.

MR Tab A. The plaintiffs requested a temporary restraining order, a

preliminary injunction, and a permanent injunction against the

enforcement of Texas marriage law so that Travis County Clerk

DeBeauvoir could issue them a marriage license.                 MR Tab A.        The

plaintiffs’ request was ex parte; no notice was given to the county clerk

or the Attorney General.1          Although an ex parte TRO requires an

emergency, Tex. R. Civ. P. 680, the plaintiffs did not allege facts sufficient



1 Because the plaintiffs challenged the constitutionality of Texas marriage law, the
Attorney General was entitled to notice. See TEX. GOV’T CODE § 402.010. The State
has a justiciable interest in the case given its well-recognized interest in defending
Texas law. Terrazas v. Ramirez, 829 S.W.2d 712, 721-22 (Tex. 1991); In re Marriage
of J.B. & H.B., 326 S.W.3d 654, 661 (Tex. App.—Dallas 2010, pet. granted).

                                          3

                                                                                         Langan 19
         Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 20 of 103




to demonstrate an emergency and provided no explanation for why there

was not time to notify the adverse parties. MR Tab A.

         And although Travis County Local Rule 7.2 states that “[r]equests

for ex parte relief or any other emergency matter . . . must be presented

to the Duty Judge,” the plaintiffs did not present their application for a

TRO to the Duty Judge (Judge Stephen Yelenosky, that day). Instead,

the plaintiffs’ counsel, Charles Herring, “said he called three judges

before he found one—167th Criminal District Judge David Wahlberg—

who could arrive at the Austin courthouse by 8:30 a.m. on Feb. 19.”

Angela Morris, The Wedding Planner: A Step-by-Step Legal Analysis of

State’s First Same-Sex Marriage, TEXAS LAWYER, March 2, 2014,

available at http://bit.ly/1BDR6MJ.             And “‘[r]ather than filing with the

clerk,” as required by Rule 21 of the Texas Rules of Civil Procedure “‘we

filed directly with the judge,’ Herring recalled.” Id.2

         Judge Wahlberg, a criminal court judge, granted the TRO

immediately,3 holding that the “unconstitutional statutory and state



2 The plaintiffs also filed by paper, contrary to the Court’s mandate to file
electronically. See Tex. R. Civ. P. 21(f)(1); Amended Order Requiring Electronic Filing
in Certain Courts, Misc. Docket No. 13-9092 (Tex. June 24, 2013).
3   The order is annotated with the same time as the plaintiffs’ petition, 8:52 a.m.

                                            4

                                                                                          Langan 20
     Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 21 of 103




constitutional prohibitions in Texas against same-sex marriage,

including as set out in and applied through Texas Family Code §§ 2.001,

2.012, and 6.204, and in Article I, § 32 of the Texas Constitution” caused

an “ongoing violation of [the plaintiffs’] rights under the Due Process

Clause and the Equal Protection Clause of the Fourteenth Amendment

to the United States Constitution, through the denial of their vital,

personal right to marry.” MR Tab C at 1. The trial court did not explain

why the TRO was granted without notice. See id. Rather, the court held

that the plaintiffs were suffering an “immediate and irreparable” injury

because their constitutional rights were being violated, and that

“Goodfriend’s health condition strongly militates in favor of issuing

immediate relief.” Id.

     The trial court also waived the statutory 72-hour waiting period for

a marriage license. MR Tab D. Later that morning, the county clerk

issued a marriage license. See Chuck Lindell, Travis County Clerk Issues

First Legal Gay Marriage License in Texas, AUSTIN AMERICAN-

STATESMAN, Feb. 19, 2015, http://atxne.ws/17vl7lo.

     The Attorney General was not notified of the plaintiffs’

constitutional challenge, but learned of the action only because the


                                    5

                                                                             Langan 21
     Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 22 of 103




county clerk notified a federal district court of the TRO in an unrelated

same-sex marriage case. MR Tab G. Upon learning of the order, the

State immediately intervened in the case at 10:54 a.m., and sought

emergency relief from the Court in a motion filed at 11:02 a.m. The Court

stayed the TRO later that afternoon, MR Tab F, and the State filed its

original mandamus petition on February 20.

     Unbeknownst to the State, however, at 11:53 a.m. on February 19,

just three hours after filing their lawsuit, the plaintiffs nonsuited their

case because “they now have realized their dream to be married.” MR

Tab E.   The plaintiffs never notified the State, even though it had

intervened, and the State learned of the nonsuit five days later, after

receiving media inquiries about it.

                               ARGUMENT

     Mandamus relief is available when (1) a court abuses its discretion

and (2) there is no adequate remedy by appeal. In re Prudential Ins. Co.

v. Am., 148 S.W.3d 124, 135-36 & n.47 (Tex. 2004) (citing Walker v.

Packer, 827 S.W.2d 833, 840 (Tex. 1992)). A trial court “has no discretion

in determining what the law is or in applying the law to the facts, even if

the law is somewhat unsettled.” In re Jorden, 249 S.W.3d 416, 424 (Tex.


                                      6

                                                                              Langan 22
      Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 23 of 103




2008) (footnote omitted). Accordingly, an error of law constitutes a clear

abuse of discretion. Id.; Prudential, 148 S.W.3d at 135.

I.    THE TRIAL COURT ABUSED ITS DISCRETION IN MULTIPLE WAYS.

      A.    The Trial Court Abused Its Discretion by Holding
            Texas Marriage Law Unconstitutional Without First
            Notifying the Attorney General.

      The trial court’s ruling was an abuse of discretion because it did not

comply with statutory procedural requirements. Texas law requires a

party challenging the constitutionality of Texas law to file a form with

the trial court advising it of the constitutional challenge, after which the

trial court must notify the Attorney General.                 TEX. GOV’T CODE

§ 402.010(a).4 “The purpose of this statute is to provide the attorney

general with the opportunity to be heard on issues important to the laws

of the state—the laws the attorney general’s office is charged with

defending and enforcing.” In re State, No. 04-14-00282-CV, 2014 WL

2443910, at *2 (Tex. App.—San Antonio, May 28, 2014, orig. proceeding).




4Although the Texas Court of Criminal Appeals held in a criminal case that section
402.010 violates separation of powers, Ex Parte Lo, 424 S.W.3d 10, 29 (Tex. Crim.
App. 2013), that ruling does not apply in civil proceedings, In re State, No. 04-14-
00282-CV, 2014 WL 2443910, at *2 (Tex. App.—San Antonio, May 28, 2014, orig.
proceeding).

                                         7

                                                                                       Langan 23
     Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 24 of 103




     Neither the parties nor the trial court provided notice to the

Attorney General of the constitutional challenge, the TRO, or the

constitutional ruling against Texas law. Rather, the Attorney General

learned of the ruling from a notice filed in an unrelated federal same-sex

marriage lawsuit. MR Tab E. The trial court’s failure to notify the

Attorney General of the constitutional challenge violated section 402.010

and was therefore a clear abuse of discretion. In re Jorden, 249 S.W.3d

at 424; Prudential, 148 S.W.3d at 135.

     In a similar case, the San Antonio Court of Appeals granted

mandamus relief when a trial court in a same-sex divorce case declared

Texas marriage law unconstitutional without first notifying the Attorney

General and providing an opportunity for the State to defend the law. In

re State, 2014 WL 2443910, at *4 (holding that “the trial court abused its

discretion in failing to provide notice to the attorney general of a

constitutional challenge to Texas state laws” and ordering the trial court

to vacate its order declaring Texas marriage law unconstitutional). The

same reasoning applies here, and the trial court’s erroneous ruling

should be vacated.




                                    8

                                                                             Langan 24
      Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 25 of 103




      The failure to give notice cannot be explained by lack of knowledge

of the law, either, as the plaintiffs’ counsel, Brian Thompson, was well

aware of the notice requirement in section 402.010(a).                Thompson

represents a party challenging Texas marriage law in another case, and

there he specifically cited section 402.010(a) and the need to give notice

to the Attorney General as the basis for seeking a continuance.5 MR Tab

H at 14-15.

      B.    The Trial Court Abused Its Discretion by Holding
            Texas Marriage Law Unconstitutional and Enjoining
            Its Enforcement While Those Laws Are Under Review
            in the Court.

      The trial court also abused its discretion by purporting to invalidate

Texas marriage law and commanding the county clerk to stop enforcing

the law while the Court is considering the constitutionality of those laws.

The Court should confirm that a lower court’s failure to stay a

constitutional ruling while that issue is pending in the Court is an abuse




5 In that case, Estate of Stella Marie Powell, No. C-1-PB-14-001695 (Travis Cnty.
Probate Ct. No. 1), the trial court held Texas marriage law unconstitutional in an
interlocutory order, and a mandamus petition from that ruling is pending in the
Court. In re State of Texas, No. 15-0135.

                                        9

                                                                                     Langan 25
     Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 26 of 103




of discretion because it interferes with the Court’s orderly and uniform

resolution of constitutional issues in the State.

     The constitutional issues addressed in the trial court’s order are the

same issues under review by the Court in In re Marriage of J.B and H.B,

No. 11-0024, State v. Naylor, No. 11-0114, and In re State of Texas, No.

11-0222, all of which are fully briefed and were argued on November 5,

2013. Specifically, these cases address whether Article I, section 32 of

the Texas Constitution and Texas Family Code section 6.204 violate the

federal constitution. The trial court’s refusal to stay its hand on these

serious constitutional questions was an abuse of discretion. Cf. Perry v.

Del Rio, 66 S.W.3d 239, 252 (Tex. 2001) (“As a rule, when cases involving

the same subject matter are brought in different courts, the court with

the first-filed case has dominant jurisdiction and should proceed, and the

other cases should abate.”).

     This is not the first time a trial court improperly failed to wait for

the Court’s ruling on these issues.      After the San Antonio Court of

Appeals granted mandamus relief when a trial court declared Texas

marriage law unconstitutional without first notifying the Attorney

General, In re State, 2014 WL 2443910, that trial court again held Texas


                                    10

                                                                              Langan 26
     Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 27 of 103




marriage law unconstitutional. As a result, the court of appeals stayed

all trial court proceedings in that case because the issues were similar to

those pending in J.B. and H.B. and Naylor. In re Marriage of A.L.F.L.

and K.L.L., No. 04-14-00364-CV, 2014 WL 4357457 (Tex. App.—San

Antonio, August 13, 2014).

     The trial court’s order is an abuse of discretion because it frustrates

the Court’s orderly resolution of these issues on a statewide basis. The

Court should make clear that no court should strike down as

unconstitutional Texas marriage law without staying that ruling pending

decisions from the United States Supreme Court and the Court.

     C.    The Trial Court Abused Its Discretion by Drastically
           Altering, Rather than Preserving, the Status Quo.

     By purporting to strike down longstanding Texas law and authorize

the plaintiffs to change their marital status in a TRO, the trial court

abolished the status quo and thereby clearly abused its discretion. “The

purpose of a TRO is to preserve the status quo.” In re Newton, 146 S.W.3d

648, 651 (Tex. 2004); Cannan v. Green Oaks Apts., Ltd., 758 S.W.2d 753,

755 (Tex. 1988) (per curiam) (“The issuance of a temporary restraining

order, like the issuance of a temporary injunction, is to maintain the

status quo between the parties.”).       Invalidating established law and

                                    11

                                                                               Langan 27
     Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 28 of 103




allowing the plaintiffs to affirmatively obtain a license otherwise

forbidden by law is the exact opposite of preserving the status quo.

Longstanding Texas law should not “be adjudicated illegal based merely

on pleadings and a brief, non-evidentiary TRO hearing when substantial

rights are involved and the issues are far from clear.” See Newton, 146

S.W.3d at 651. The plaintiffs’ and the trial court’s use of the TRO as a

sword rather than for its intended purpose as a temporary legal shield

should not be tolerated.

      D.    The Trial Court Abused Its Discretion by Effectively
            Granting Final Relief in a TRO.

      The trial court also abused its discretion by issuing a TRO that

effectively granted final relief to the plaintiffs. It is an abuse of discretion

for a trial court to make a final adjudication in a TRO or temporary

injunction. Newton, 146 S.W.3d at 652; Janus Films, Inc. v. City of Fort

Worth, 358 S.W.2d 589, 590 (1962) (per curiam) (explaining that granting

a temporary injunction to require the issuance of a permit to show a film

before the city could contest the matter would defeat the purpose of a

temporary injunction proceeding); Edgewood Indep. Sch. Dist. v. Paiz,

856 S.W.2d 269, 271 (Tex. App.—San Antonio 1993, no writ) (holding that

a temporary injunction reversing the status quo and “provid[ing] plaintiff

                                      12

                                                                                   Langan 28
     Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 29 of 103




the complete relief he seeks” before the adverse party could contest the

matter is an abuse of discretion); Sheffield v. Town of Duncanville, 236

S.W.2d 851, 852 (Tex. Civ. App.—Dallas 1951, writ refused n.r.e.) (“A

temporary restraining order is not available where the effect of it would

settle the controversy.”).

     In Newton, the trial court granted a TRO (after two days’ notice)

that adjudicated a violation of state law and barred the adverse party

from participating in an election. 146 S.W.3d at 652. The trial court also

set the hearing on the temporary injunction for the day after the election.

The Court held that the trial court abused its discretion because it

“essentially made a final, non-appealable adjudication” in a TRO. Id.

     The trial court’s actions here were even more egregious than in

Newton.    With no notice, the trial court purported to invalidate a

provision of the State Constitution and multiple sections of the Family

Code and authorized the plaintiffs to obtain a marriage license, contrary

to Texas law. The fact that the plaintiffs nonsuited their case hours

later—after “realiz[ing] their dream to be married”—confirms the

impropriety of using an ex parte TRO as a vehicle for final relief and




                                    13

                                                                              Langan 29
      Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 30 of 103




vividly illustrates the legal mischief that could arise if other litigants and

trial courts in Texas saw this approach as a model.

      E.    The Trial Court Abused Its Discretion by Granting Ex
            Parte Relief in Violation of Local Rules.

      It is an abuse of discretion for a trial court to violate procedural

rules, including local court rules. See, e.g., Dancy v. Daggett, 815 S.W.2d

548, 549 (Tex. 1991) (violation of local rules was abuse of discretion); In

re Tex. Nat. Res. Conservation Comm’n, 85 S.W.3d 201, 205 (Tex. 2002)

(violation of Texas Rules of Civil Procedure was abuse of discretion). The

local rules in Travis County dictate that “[r]equests for ex parte relief or

any other emergency matter . . . must be presented to the Duty Judge.”

Travis Cnty. Dist. Ct. Loc. R. 7.2. There are no exceptions to this rule.

Nevertheless, the plaintiffs did not present their request for ex parte

relief in this civil matter to the duty judge, but rather filed directly with

a criminal court. By granting the ex parte TRO, the trial court violated

Local Rule 7.2 and abused its discretion.

II.   THE TRO IS VOID BECAUSE NOTICE WAS NEITHER GIVEN                    NOR
      EXCUSED.

      A TRO granted in noncompliance with the requirements of Rule 680

is void. In re Office of Attorney Gen., 257 S.W.3d 695, 697 (Tex. 2008).


                                     14

                                                                                 Langan 30
     Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 31 of 103




The TRO here is void because (1) the trial court failed to explain why the

TRO was issued without notice, and (2) it was issued without a clear

showing that immediate and irreparable injury excused notice to the

adverse parties.

     A.    The Trial Court Failed to State Why the TRO Was
           Granted Without Notice.

     The TRO is void because it failed to state “why the order was

granted without notice.” Tex. R. Civ. P. 680. Regarding the purported

emergency nature of the proceeding, the TRO merely stated that

“Plaintiff Goodfriend’s health condition strongly militates in favor of

issuing immediate relief, before a hearing can be held on Plaintiffs’

request for temporary injunction and before a final trial on the merits of

permanent injunctive relief.” MR Tab C at 1-2. The order made no

mention of notice or why relief was required before notice could be given.

Accordingly, the TRO violated the express requirements of Rule 680 and

is void. See Office of Attorney Gen., 257 S.W.3d at 697 (deeming void

TROs that “were granted ex parte but fail to explain why they were

granted without notice”).




                                    15

                                                                             Langan 31
      Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 32 of 103




      B.     The Plaintiffs Failed to Show an Emergency That
             Prevented Them from Giving Notice.

      A trial court cannot issue an ex parte TRO “unless it clearly appears

from specific facts shown by affidavit or by the verified complaint that

immediate and irreparable injury, loss, or damage will result to the

applicant before notice can be served and a hearing had thereon.” Tex.

R. Civ. P. 680. The TRO is void because the plaintiffs did not show, as a

matter of law, that “immediate and irreparable” injury would befall them

“before notice can be served and a hearing had” on the motion.

      The plaintiffs did not even attempt to explain why there was no

time for notice, and their only alleged “immediate and irreparable” injury

was the denial of a marriage license, which was based on their contention

that Texas marriage law is unconstitutional. MR Tab C at 1. That

alleged injury cannot be “immediate and irreparable,” however, because

it is contingent on the Court or the United States Supreme Court

recognizing a constitutional right to same-sex marriage. The plaintiffs’

constitutional claims therefore cannot excuse their failure to give notice.6




6In fact, the opposite is true. See TEX. GOV’T CODE § 402.010(a) (requiring notice to
the Attorney General of any constitutional challenge to Texas law).

                                         16

                                                                                        Langan 32
     Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 33 of 103




     The real emergency, as the plaintiffs and their attorney later

admitted, was to obtain an invalid marriage license before they could be

stopped. The plaintiffs’ counsel, Charles Herring, explained to the press

that the urgency for seeking a swift ruling was out of fear that “our

window of opportunity would close on Friday.”         Angela Morris, The

Wedding Planner, TEXAS LAWYER, March 2, 2014; see also Chuck Lindell,

Video Interview of Sarah Goodfriend and Suzanne Bryant at 5:00-5:39;

29:39-29:58,   AUSTIN     AMERICAN-STATESMAN,         Feb.     23,       2015,

http://atxne.ws/1BmreXa (opining that the probate court’s order in

Powell created “a window of opportunity” to obtain a marriage license).

The plaintiffs’ counsel also erased any notion that there was no time to

notify the State of their intent to seek a TRO when he admitted that they

“worked all night on Feb. 17 and all day on Feb. 18 to prepare their

pleadings and orders,” which were filed on February 19. Angela Morris,

The Wedding Planner, TEXAS LAWYER, March 2, 2014.

     C.    The Marriage License Is Also Void.

     Because the county clerk relied on a void TRO when issuing the

marriage license, the marriage license itself is void. Furthermore, Texas

Family Code section 6.204(b) provides that “[a] marriage between


                                    17

                                                                                 Langan 33
     Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 34 of 103




persons of the same sex . . . is contrary to the public policy of this state

and is void in this state.” By staying the trial court’s order, the Court

confirmed that this provision remains in effect, and that provision

renders void any same-sex marriage in Texas, no matter when or where

it was entered into.

     Moreover, the trial court did not purport to strike down the common

law of marriage in Texas, which has always limited marriage to one man

and one woman. See, e.g., Grigsby v. Reib, 153 S.W. 1124, 1130 (Tex.

1913) (“Marriage is not a contract, but a status created by mutual consent

of one man and one woman.”). When the Legislature began to codify the

common law of marriage, it did not abrogate the background principle

that marriage is limited to opposite-sex couples. See Cash Am. Int’l Inc.

v. Bennett, 35 S.W.3d 12, 16 (Tex. 2000) (explaining that a statute

abrogates the common law only when its express terms or necessary

implications clearly indicate that intent).

III. THE PLAINTIFFS CANNOT EVADE              THE   COURT’S REVIEW   WITH A
     NONSUIT.

     The plaintiffs may argue that their nonsuit moots this petition and

insulates the invalid TRO from the Court’s review. The plaintiffs would

be wrong for at least two reasons.       First, their nonsuit was invalid

                                    18

                                                                               Langan 34
     Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 35 of 103




because the trial court purported to adjudicate their claim in the TRO.

Second, even if the nonsuit were legitimate, the plaintiffs’ action is

capable of repetition yet would evade review if their nonsuit were allowed

to moot the mandamus proceeding.7

      A.    The Nonsuit Was Invalid Because the Trial Court
            Purported to Adjudicate the Plaintiffs’ Claim in the
            TRO.

      A nonsuit may not be taken “[o]nce a judge announces a decision

that adjudicates a claim.” Hyundai Motor Co. v. Alvarado, 892 S.W.2d

853, 855 (Tex. 1995) (per curiam). Given the ultimate relief the TRO

purported to provide, the plaintiffs cannot shield the trial court’s

constitutional adjudication from the Court’s review by taking a nonsuit.

See id. (holding that “[a] decision on the merits . . . is not vitiated” by a

nonsuit).

      B.    The Plaintiffs’ and the Trial Court’s Improper Actions
            Are Capable of Repetition Yet Would Evade Review if
            the Nonsuit Mooted the Mandamus Proceeding.

      As the plaintiffs demonstrated here, it is possible to file a lawsuit,

obtain an ex parte TRO that purports to invalidate Texas law, obtain a



7 For the same reasons described here, the State’s mandamus petition is not moot
after March 5, when the TRO expires as a matter of law.

                                      19

                                                                                   Langan 35
     Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 36 of 103




waiver of the 72-hour waiting period, obtain an invalid marriage license,

exchange vows, and dismiss the lawsuit in a period of three hours. Even

if the State had been notified of the plaintiffs’ action from the outset—

and it was not—three hours is insufficient for the State to intervene, file

a mandamus petition and emergency stay motion, and obtain a ruling

from the Court.

      The Court addressed similar manipulation of its mandamus

jurisdiction in In re Allied Chemical Corp., 227 S.W.3d 652, 655 (Tex.

2007). There, the plaintiffs attempted to moot a consolidation order that

was under review in a pending mandamus proceeding by seeking to

deconsolidate the cases. Id. The Court refused to dismiss the mandamus

petition, reasoning that “[t]he situation that gives rise to this proceeding

is . . . fully capable of repetition,” and that “if review can be evaded by the

modification of orders pending mandamus proceedings, the defendants

would be put to the repeated expense of seeking review only to have it

denied by last-minute changes in the trial court’s orders.” Id.

      The situation presented in this case is likewise capable of repetition

and will evade review if the Court acquiesces to the plaintiffs’ legal

maneuvers, which are even more troubling than those in Allied


                                      20

                                                                                  Langan 36
      Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 37 of 103




Chemical. There, the plaintiffs’ actions gave the defendants much of the

relief sought. Here, however, the plaintiffs are attempting to render the

TRO—and void marriage license—a fait accompli. The Court should

reject this misuse of the legal system and make clear that such action

will not insulate orders from review.

IV.   ABSENT MANDAMUS RELIEF, THE TRIAL COURT’S ORDER
      THREATENS CONTINUED SERIOUS, IMMINENT HARM.

      Mandamus relief is necessary because the plaintiffs’ and trial

court’s actions could cause a host of additional legal and practical

problems that undermine the public interest in predictable and clear

legal rules. Parties, courts, and clerks may mistakenly believe that the

plaintiffs’ and the trial court’s actions in the case are an acceptable way

to litigate significant constitutional issues. Also, other same-sex couples,

courts, and county clerks may mistakenly believe that Texas’s marriage

laws have been invalidated, clearing the way for the erroneous issuance

of other invalid same-sex marriage licenses in Travis County or

throughout the State.

      These problems are real, not theoretical. As this case proves, a

single court’s erroneous ruling on Texas marriage law may be relied upon

by other courts, counsel, and litigants seeking invalid marriage licenses.

                                     21

                                                                               Langan 37
       Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 38 of 103




The plaintiffs’ scheme to obtain a marriage license began shortly after

their counsel, Mr. Thompson, obtained a ruling on behalf of a different

client in a probate proceeding that Texas marriage law was

unconstitutional.     Despite Mr. Thompson’s assurances that it was

“wholly speculative” that anyone would rely on the probate court’s ruling,

Response to Emergency Motion for Temporary Relief at 3, In re Texas,

No. 15-0135 (Tex., filed Feb. 19, 2015), his clients in this case did exactly

that, MR Tab A.

V.     THERE IS NO ADEQUATE REMEDY BY APPEAL.

       The Attorney General cannot challenge the trial court’s erroneous

constitutional ruling through the normal appellate process because “a

temporary restraining order is generally not appealable.” Newton, 146

S.W.3d at 652. Mandamus relief is therefore appropriate because there

is no adequate appellate remedy. Office of Attorney Gen., 257 S.W.3d at

698.

                                   PRAYER

       The Court should grant the petition for writ of mandamus.




                                      22

                                                                                Langan 38
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 39 of 103




                       Respectfully submitted.


                       KEN PAXTON
                       Attorney General of Texas

                       CHARLES E. ROY
                       First Assistant Attorney General

                       SCOTT A. KELLER
                       Solicitor General

                       BETH KLUSMANN
                       Assistant Solicitor General

                        /s/ Michael P. Murphy
                       MICHAEL P. MURPHY
                       Assistant Solicitor General
                       State Bar No. 24051097

                       OFFICE OF THE ATTORNEY GENERAL
                       P.O. Box 12548 (MC 059)
                       Austin, Texas 78711-2548
                       Tel.: (512) 936-2995
                       Fax: (512) 474-2697
                       michaelp.murphy@texasattorneygeneral.gov

                       COUNSEL FOR RELATOR




                               23

                                                                    Langan 39
     Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 40 of 103




                      MANDAMUS CERTIFICATION

     Pursuant to Texas Rule of Appellate Procedure 52.3(j), I certify that

I have reviewed this petition and that every factual statement in the

petition is supported by competent evidence included in the appendix or

record. Pursuant to Rule 52.3(k)(l)(A), I certify that every document

contained in the appendix is a true and correct copy

                                  /s/ Michael P. Murphy
                                  Michael P. Murphy
                                  Counsel for Relator




                                    24

                                                                             Langan 40
     Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 41 of 103




                       CERTIFICATE OF SERVICE

      I certify that on March 6, 2015, the foregoing document was served
via File & ServeXpress or electronic mail upon counsel for real parties in
interest. A courtesy copy was also sent to counsel for real parties in
interest by electronic mail.

Kurt Kuhn                             Charles Herring, Jr.
Lisa Bowlin Hobbs                     Jess M. Irwin III
KUHN HOBBS PLLC                       HERRING & IRWIN, LLP
3307 Northland Drive, Suite 310       1411 West Ave., Ste. 100
Austin, Texas 78731                   Austin, Texas 78701
Tel.: (512) 476-6003                  Tel.: (512) 320-0665
Fax: (512) 476-6002                   Fax: (512) 519-7580
Kurt@KuhnHobbs.com                    cherring@herring-irwin.com
Lisa @KuhnHobbs.com                   jess@herring-irwin.com
Brian T. Thompson                     Catherine A. Mauzy
Craig Hopper                          MAUZY & TUCKER PLLC
HOPPER MIKESKA, PLLC                  1717 West 6th St., #315
400 W. 15th Street, Suite 408         Austin, Texas 78703
Austin, Texas 78701                   Tel.: (512) 474-1493
Tel.: (512) 615-6195                  Fax: (512) 479-7910
Fax: (512) 610-1306                   cam@mauzylaw.com
bthompson@hoppermikeska.com

The Respondent was served a copy by U.S. Mail, sent March 6, 2015.

Hon. David Wahlberg
Judge of 167th District Court, Travis County, Texas
509 West 11th, 8th floor
Austin, TX 78701
Phone: (512) 854-9310
Fax: (512) 854-6425
RESPONDENT

                                  /s/ Michael P. Murphy
                                  Michael P. Murphy
                                  Counsel for Relator

                                    25

                                                                             Langan 41
     Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 42 of 103




                     CERTIFICATE OF COMPLIANCE

      In compliance with Texas Rule of Appellate Procedure 9.4(i)(2), this

brief contains 4,481 words, excluding the portions of the brief exempted

by Rule 9.4(i)(1).


                                  /s/ Michael P. Murphy
                                  Michael P. Murphy
                                  Counsel for Relator




                                    26

                                                                             Langan 42
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 43 of 103




        APPENDIX AND RECORD




                                                                    Langan 43
       Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 44 of 103




                                 VERIFIC,ATION

THE STATE OF TEXAS        s
                          s
COUNTY OF TRAVIS          s


      Before me, the undersigned notary, on this day personally appeared Michael
P. Murphy, a person whose identity is known to me. After I administered an oath to
him, upon his oath he said the following:

       "My name is Michael P. Murphy. I am over twenty-one (21) years of age, of
sound mind, and am capable of making this affidavit. The facts stated in this affidavit
are within my personal knowledge and are true and correct. I am an attorney with
the Office of the Solicitor General, Office of the Texas Attorney General, representing
Relator The State of Texas. I am licensed to practice in the State of Texas, and
prepared., with co-counsel, the Amended Petition for Writ of Mandamus and
mand.amus record and appendix, attached to the Petition as the Appendix and
Record. AII of the documents in the attached Appendix are true and correct copies of
the documents identified or true and correct copies of the documents filed in this
action, as those documents exist in our files or were transferred to me by co-counsel."

      Signed           day of           15.




      Michael P. M      hy, Affiant




      SUBSCRIBED AND SWORN TO before me, the undersigned authority, on this
6th day of     20t6.

                                                                       CECILIAANN HERTEL
                                                                           Î{otary Publlc
       Notary Public in and for the State of Texas                       STATE OF ÎEXAS
                                                                       Commlsslon Exp, OCI02, 2018

      My commission expires:          0 0z    zol                   Notary wlthout Bond




                                                                                                Langan 44
       Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 45 of 103




                  INDEX TO MANDAMUS APPENDIX AND RECORD

                                                                                              TAB

Plaintiffs’ Original Petition and Application for
   Temporary Restraining Order ............................................................. A

Order Permitting Paper Filing ................................................................ B

Order Granting Temporary Restraining Order ....................................... C

72 Hour Waiver Form .............................................................................. D

Plaintiffs’ Notice of Nonsuit Without Prejudice
    Against Defendant ............................................................................. E

Order from Texas Supreme Court Staying
   Temporary Restraining Order ...........................................................F

Letter to Judge Sparks in Zahrn v. Abbott .............................................. G

Sonemaly Phrasavath’s Response to Special Exceptions and Motion to
   Dismiss and Motion for Continuance................................................ H




                                                                                                        Langan 45
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 46 of 103




                            A




                                                                    Langan 46
Case 1:20-cv-00275-RP
  Case  1:13-cv-00955-SSDocument 10-1
                          Document 28 Filed
                                       Filed06/08/20
                                             02/19/15 Page
                                                      Page47 of8103
                                                           2 of




                                                                      Langan 47
Case 1:20-cv-00275-RP
  Case  1:13-cv-00955-SSDocument 10-1
                          Document 28 Filed
                                       Filed06/08/20
                                             02/19/15 Page
                                                      Page48 of8103
                                                           3 of




                                                                      Langan 48
Case 1:20-cv-00275-RP
  Case  1:13-cv-00955-SSDocument 10-1
                          Document 28 Filed
                                       Filed06/08/20
                                             02/19/15 Page
                                                      Page49 of8103
                                                           4 of




                                                                      Langan 49
Case 1:20-cv-00275-RP
  Case  1:13-cv-00955-SSDocument 10-1
                          Document 28 Filed
                                       Filed06/08/20
                                             02/19/15 Page
                                                      Page50 of8103
                                                           5 of




                                                                      Langan 50
Case 1:20-cv-00275-RP
  Case  1:13-cv-00955-SSDocument 10-1
                          Document 28 Filed
                                       Filed06/08/20
                                             02/19/15 Page
                                                       Page51 of 8103
                                                            6 of




                                                                        Langan 51
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 52 of 103




                            B




                                                                    Langan 52
Case 1:20-cv-00275-RP
  Case  1:13-cv-00955-SSDocument 10-1
                          Document 28 Filed
                                       Filed06/08/20
                                             02/19/15 Page
                                                      Page53 of8103
                                                           7 of




                                                                      Langan 53
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 54 of 103




                            C




                                                                    Langan 54
        Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 55 of 103




                                     NO.                                                      L


SARAH GOODFRIEND AND                              §           IN THE J
SUZANNE BRYANT                                    §
                                                  §
       PLAINTIFFS                                 §
                                                  §
VS.                                               §           OFTRA
                                                  §
DANA DEBEAUVOIR, TRAVIS                           §
COUNTY CLERK                                      §
                                                  §
       DEFENDANT.                                 §                      JUDICIAL DISTRICT


                                              ORDER


       Plaintiffs Sarah Goodfriend and Suzanne Bryant have filed Plaintiffs' Original Petition

and Application for Temporary Restraining Order, supported by affidavit, against Defendant

Dana DeBeauvoir, the County Clerk of Travis County.

       It clearly appears from the facts set forth in the Application that because of the current,

unconstitutional statutory and state constitutional prohibitions in Texas against same-sex

marriage, including as set out in and applied through Texas Family Code §§ 2.001, 2.012, and

6.204, and in Article I, § 32 of the Texas Constitution, Plaintiffs are unable to obtain issuance of

a marriage license by Defendant DeBeauvoir.

       The Court finds that unless the Court immediately issues a Temporary Restraining Order,

the unconstitutional denial of a marriage license to Plaintiffs will cause immediate and

irreparable damage to Plaintiffs, based solely on their status as a same-sex couple. That

irreparable injury includes the ongoing violation of their rights under the Due Process Clause and

the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution,

through the denial of their vital, personal right to marry. Based on the Plaintiffs sworn pleading

regarding the severity and uncertainty of Plaintiff Goodfriend's health condition, the Court finds




                                                                          %                            Langan 55
        Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 56 of 103



that Plaintiff Goodfriend's health condition strongly militates in favor of issuing immediate

relief, before a hearing can be held on Plaintiffs' request for temporary injunction and before a

final trial on the merits of permanent injunctive relief. Plaintiffs have no adequate remedy at law

for the damage and the continuing harm that this course of action is causing them and will

continue to cause them, and thus the only remedy available to Plaintiffs is the issuance of a

temporary restraining order to prevent that ongoing unconstitutional denial of Plaintiffs'

constitutional rights.

        IT IS THEREFORE ORDERED that Defendant Dana DeBeauvoir, County Clerk of

Travis County, is hereby commanded forthwith to cease and desist relying on the

unconstitutional Texas prohibitions against same-sex marriage as a basis for not issuinga

marriage license to Plaintiffs Sarah Goodfriend and Suzanne Bryant.

        The clerk of this Court shall on the filing of the bond, as specified below, issue a

temporary restraining order in conformity with the law and the terms of this Order.

        This Ordershall remain in place and effective for 14calendar days after the date this

Order is signed.

        The Plaintiffs' request for temporary injunction shall be set for heanng on -g

2015, at^ ju/fa ^
        This Order shall not be effective unless and until Plaintiffs execute and file with the clerk

acash bond, in conformity with the law, in the amount of$[££• . ^Zr
        SIGNED on/!-7/, 2015.

                                                      "PRESIDING) JUDGE




                                                                                                        Langan 56
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 57 of 103




                           D




                                                                    Langan 57
Case 1:20-cv-00275-RP
  Case  1:13-cv-00955-SSDocument 10-1
                          Document 28 Filed
                                       Filed06/08/20
                                             02/19/15 Page
                                                       Page58 of 8103
                                                            8 of




                                                                        Langan 58
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 59 of 103




                            E




                                                                    Langan 59
                                 Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 60 of 103
                                                                                               of Tfavls county, Texas
I                                                               DC       4K15050


                                                                                                     FEB I   I 2015
¡
t                                                                                             Velve L.                Cþd(
,
f
;
!
                                                             NO. D-I-GN-1
                                                                                                                             0t
¡
I
                                                                                                                                  t/
                                                                                     IN THE DISTRICT COURT
l                          SARAH GOODFRIEND AND                          $
1

l                          SUZANNE BRYANT                                $
i                                                                        $
I
(
                                  PLAINTIFFS                             $
                                                                         $
                                                                         $           OF TRAVIS COI.INTY, TEXAS
                           VS.
                                                                         $                                     -(fr
                           DANA DEBEAUVOIR, TRAVIS                       $                                   "'Ll
                                                                                                             .,\
                           COUNTY CLERK                                  $
                                                                         $
                                  DEFENDAI'{T                            $            2{H                       DISTRICT




    I
    I                                                                                            Bryant, on this date, FebruarY
    ,l                            COME NOW, Plaintiffs, Saratr Goodfriend
     ,

                                                                                   parties to this suit ttrat because they now
     I                     !g,20l5,and hereby give notice to this Cowt
    ri
                                                                                   taking a Nonsuit Without Prejudice as to
     ¡




                           have realized their dream to be maried,
     Í




                                                                                   County Clerk, effective immediately on
                           this case, against Defendant, Dana
         l
         ì
         I
                           the filing of this notice.
         I
         I                                                                           submitted,
         I
         I
         !
         I                                                           HERRIN        & IRWIN, L.L.P.
                                                                     l41l w
         ì
                                                                                   Avenue, Suite 100
         I                                                           Austin,           78701
             I
                                                                     (s12)
             i
             t
             i
                                                                     (s12) 51      7s80   -   Fa"x
         I
         .1

             j
         1
             I
             t
             1                                                                          Herring, Jr
             l
                                                                                    Bar No. 09534100
             I
             I                                                                       : chenine(A,henin g-irwirl.com
             ì                                                                      M. Irwin III
             ]                                                                      Bar No. 10425700
                 'i
                 t,.
                                                                                     : iess@hEnine-irwin.com
                      J

                      I
                      I
                       I




                                                                                                                                       Langan 60
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 61 of 103
                                            I

                        DC        8K15050 PG587




                             CA           A. MAUZY
                             State Bæ o.13239400
                             Mauzy &         PLLC
                             t717     6dt Street, SuitÊ 315
                             Austin,       78703
                             (srz) 47           493
                             (stz) 4              10


                             Brian
                             State Bar  24051425
                             HOPPER
                             400 West 5ú Street,
                             Austin, T
                             (s12) 6ls 195
                             (s12) 61 1306             -
                             Email:

                                                                PLAINTIFFS




                                       of          above and foregoing Nonsuit ha.s been
                                                  s Offioe, 3l 4 W. lltn Street, Suite 420,
                                day   of                   ,2015.



                              Chades                       Jr




               d)




                                                                                              Langan 61
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 62 of 103




                            F




                                                                    Langan 62
                                                                  FILE COPY
   Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 63 of 103




            IN THE SUPREME COURT OF TEXAS
                                      NO. 15-0139

                         IN RE STATE OF TEXAS, RELATOR

                          ON MOTION FOR TEMPORARY RELIEF

ORDERED:

       1.      Relator’s emergency motion for temporary relief, filed February 19, 2015,
is granted in part. The trial court order dated February 19, 2015, styled Sarah Goodfriend
and Suzanne Bryant v. Dana DeBeauvoir, Travis County Clerk, in the 167th District
Court of Travis County, Texas, is stayed pending further order of this Court.


       Done at the City of Austin, this February 19, 2015.


                                             BLAKE A. HAWTHORNE, CLERK
                                             SUPREME COURT OF TEXAS

                                             BY CLAUDIA JENKS, CHIEF DEPUTY CLERK




                                                                                             Langan 63
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 64 of 103




                           G




                                                                    Langan 64
Case 1:20-cv-00275-RP
  Case  1:13-cv-00955-SSDocument 10-1
                          Document 28 Filed
                                       Filed06/08/20
                                             02/19/15 Page
                                                       Page65 of 8103
                                                            1 of




                                                                        Langan 65
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 66 of 103




                           H




                                                                    Langan 66
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 67 of 103




                                                    L
                                         IA
                             IC
               FF
 O
N
U




                                                                    Langan 67
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 68 of 103




                                                    L
                                         IA
                             IC
               FF
 O
N
U




                                                                    Langan 68
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 69 of 103




                                                    L
                                         IA
                             IC
               FF
 O
N
U




                                                                    Langan 69
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 70 of 103




                                                    L
                                         IA
                             IC
               FF
 O
N
U




                                                                    Langan 70
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 71 of 103




                                                    L
                                         IA
                             IC
               FF
 O
N
U




                                                                    Langan 71
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 72 of 103




                                                    L
                                         IA
                             IC
               FF
 O
N
U




                                                                    Langan 72
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 73 of 103




                                                    L
                                         IA
                             IC
               FF
 O
N
U




                                                                    Langan 73
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 74 of 103




                                                    L
                                         IA
                             IC
               FF
 O
N
U




                                                                    Langan 74
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 75 of 103




                                                    L
                                         IA
                             IC
               FF
 O
N
U




                                                                    Langan 75
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 76 of 103




                                                    L
                                         IA
                             IC
               FF
 O
N
U




                                                                    Langan 76
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 77 of 103




                                                    L
                                         IA
                             IC
               FF
 O
N
U




                                                                    Langan 77
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 78 of 103




                                                    L
                                         IA
                             IC
               FF
 O
N
U




                                                                    Langan 78
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 79 of 103




                                                    L
                                         IA
                             IC
               FF
 O
N
U




                                                                    Langan 79
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 80 of 103




                                                    L
                                         IA
                             IC
               FF
 O
N
U




                                                                    Langan 80
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 81 of 103




                                                    L
                                         IA
                             IC
               FF
 O
N
U




                                                                    Langan 81
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 82 of 103




                                                    L
                                         IA
                             IC
               FF
 O
N
U




                                                                    Langan 82
“We  continue
  Case         to defend theDocument
        1:20-cv-00275-RP      sovereignty
                                       10-1of the
                                              Filedstates and their
                                                     06/08/20  Page 83 of 103
constitutional authority to de ne marriage in this country. As the Sixth
Circuit Court of Appeals has held, the states’ authority to de ne marriage
and choose whether to of cially recognize marriages performed in other
states is constitutional. I urge the Supreme Court to uphold the appeals
court’s ruling and strike down these blatant attempts to disregard the will
of millions of citizens in Texas and dozens of other states who stood and
voted for the cherished institution of marriage.”

Attorney General Paxton continues to actively uphold Texas law in the
face of unconstitutional actions taken by Travis County judges.
Additionally, in January, the Attorney General’s Of ce defended the
institution of marriage before the U.S. Court of Appeals for the Fifth
Circuit.




   Receive email updates from the                Your Em      Submit
         OAG Press Of ce:


Related News

Attorney General Ken Paxton: Following High Court’s Flawed
Ruling, Next Fight is Religious Liberty
(/news/releases/attorney-general-ken-paxton-following-high-
courts-flawed-ruling-next-fight-religious-liberty)
&ldquo;Today&rsquo;s ruling by ve Justices of the U.S. Supreme Court
marks a radical departure from countless generations of societal law and
tradition. The impact of this opinion on our society and the familial
fabric of our nation will be profound. Far from a victory for anyone, this is
instead a dilution of marriage as a societal institution."
June 26, 2015


Attorney General Paxton Applauds Pastor Protection Bill;
Calls for Protection for All People of Faith in Texas
(/news/releases/attorney-general-paxton-applauds-pastor-
protection-bill-calls-protection-all-people-faith-texas)
Attorney General Ken Paxton today participated in the bill signing for
Senate Bill 2065, commonly referred to as the Pastor Protection Bill. The
law shields pastors and churches from lawsuits regarding their refusal to
                                                                                Langan/ 83
            Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 84 of 103



                                        Español (/es/node/5606) About (/about-of ce)              Menu
(/)
                                        News (/news) Opinions (/attorney-general-opinions)

                                        Jobs (/careers/job-listings) Contact Us (/contact-us)

                                        

HOME (/) > NEWS (/NEWS) > NEWS RELEASES (/NEWS/RELEASES) >
ATTORNEY GENERAL KEN PAXTON: FOLLOWING HIGH COURT'S FLAWED RULING, NEXT FIGHT IS RELIGIOUS
LIBERTY




          June 26, 2015 | Marriage (/news/categories/marriage)



          Attorney General Ken Pax-
          ton: Following High Court’s
          Flawed Ruling, Next Fight
          is Religious Liberty
                                                      3
          SHARE THIS:


          Texas Attorney General Ken Paxton today issued the following statement
          following the U.S. Supreme Court’s awed ruling on states’ constitutional
          right to de ne marriage, stating the next ght is religious liberty:

          “Today’s ruling by ve Justices of the U.S. Supreme Court marks a radical
          departure from countless generations of societal law and tradition. The
          impact of this opinion on our society and the familial fabric of our nation
          will be profound. Far from a victory for anyone, this is instead a dilution
          of marriage as a societal institution.

          “What is most disturbing is the extent to which this opinion is yet
          another assault on the actual text of the U.S. Constitution and the rule of
          law itself. Just as Roe v. Wade ripped from the hands of the American
          people the issue of life and placed it in the judge-made ‘penumbras’ of               Langan/ 84
the Constitution,
  Case            so has this
       1:20-cv-00275-RP       opinion 10-1
                           Document   made Filed
                                            clear06/08/20
                                                  that our governing
                                                            Page 85 of 103
document – the protector of our liberties through representative
government – can be molded to mean anything by unelected judges.

“But no court, no law, no rule, and no words will change the simple truth
that marriage is the union of one man and one woman. Nothing will
change the importance of a mother and a father to the raising of a child.
And nothing will change our collective resolve that all Americans should
be able to exercise their faith in their daily lives without infringement
and harassment.

“We start by recognizing the primacy and importance of our rst
freedom – religious liberty. The truth is that the debate over the issue of
marriage has increasingly devolved into personal and economic
aggression against people of faith who have sought to live their lives
consistent with their sincerely-held religious beliefs about marriage. In
numerous incidents trumpeted and celebrated by a sympathetic media,
progressives advocating the anti-traditional marriage agenda have used
this issue to publicly mock, deride, and intimidate devout individuals for
daring to believe differently than they do. This ruling will likely only
embolden those who seek to punish people who take personal, moral
stands based upon their conscience and the teachings of their religion.

“It is not acceptable that people of faith be exposed to such abuse. The
First Amendment to the U.S. Constitution protects our religious liberty
and shields people of faith from such persecution, but those aspects of its
protections have been denigrated by radicals, echoed by the media and
an increasingly-activist judiciary. Consistent with existing federal and
state Religious Freedom Restoration Acts that should already protect
religious liberty and prevent discrimination based on religion, we must
work to ensure that the guarantees of the First Amendment, protecting
freedom of religion, and its corollary freedom of conscience, are secure
for all Americans.

“Our guiding principle should be to protect people who want to live, work
and raise their families in accordance with their religious faith. We
should ensure that people and businesses are not discriminated against
by state and local governments based on a person’s religious beliefs,
including discrimination against people of faith in the distribution of
grants, licenses, certi cation or accreditation; we should prevent
harassing lawsuits against people of faith, their businesses and religious
organizations; we should protect non-pro ts and churches from state
and local taxes if the federal government penalizes them by removing
                                                                              Langan/ 85
their
  Case501(c)(3) status; and Document
        1:20-cv-00275-RP    we should10-1
                                      protect religious
                                           Filed        adoption
                                                 06/08/20        and
                                                           Page 86 of 103
foster care organizations and the children and families they serve.
Shortly, my of ce will be addressing questions about the religious
liberties of clerks of court and justices of the peace.

“Displays of hate and intolerance against people of faith should be
denounced by all people of good will and spark concern among anyone
who believes in religious liberty and freedom for all.

“Despite this decision, I still have faith in America and the American
people. We must be vigilant about our freedom and must use the
democratic process to make sure America lives up to its promise as a
land of freedom, religious tolerance and hope.”




   Receive email updates from the              Your Em       Submit
         OAG Press Of ce:


Related News

Attorney General Paxton Applauds Pastor Protection Bill;
Calls for Protection for All People of Faith in Texas
(/news/releases/attorney-general-paxton-applauds-pastor-
protection-bill-calls-protection-all-people-faith-texas)
Attorney General Ken Paxton today participated in the bill signing for
Senate Bill 2065, commonly referred to as the Pastor Protection Bill. The
law shields pastors and churches from lawsuits regarding their refusal to
perform or host a marriage ceremony that violates their sincerely held
religious beliefs. The bill passed thanks to the heroic efforts of Senator
Craig Estes and Representative Scott Sanford, himself a pastor. Attorney
General Paxton issued the following statement:
June 11, 2015


Attorney General Paxton Statement on Passage of Pastor Pro-
tection Bill (/news/releases/attorney-general-paxton-
statement-passage-pastor-protection-bill)
"Across our nation, religious values have come under assault, and
today&rsquo;s bipartisan action in the Texas House is a clear step
forward in the ongoing effort to preserve our rst freedom: religious
                                                                             Langan/ 86
             Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 87 of 103



                                      Español (/es/news/releases/procurador-paxton-             Menu
(/)                                   dirige-coalicion-de-20-estados-en-defensa-de-
                                      libertad-religiosa)

                                      About (/about-of ce) News (/news)

                                      Opinions (/attorney-general-opinions)

                                      Jobs (/careers/job-listings) Contact Us (/contact-us)

                                      

HOME (/)   > NEWS (/NEWS)   > NEWS RELEASES (/NEWS/RELEASES)     >
AG PAXTON LEADS 20-STATE COALITION DEFENDING RELIGIOUS LIBERTY




           September 07, 2017



           AG Paxton Leads 20-State
           Coalition Defending Reli-
           gious Liberty
           SHARE THIS:                            2



           Attorney General Ken Paxton today led a 20-state coalition in ling an
           amicus brief with the U.S. Supreme Court in support of a Colorado cake
           artist’s constitutionally-protected right to religious liberty. The case is
           widely regarded as one of the most signi cant on the high court’s docket
           in the upcoming term.

           Jack Phillips, the owner of Masterpiece Cakeshop, is appealing a state
           court decision he lost after he declined to create a cake for a same-sex
           marriage because of his deeply-held religious belief that marriage is the
           union of one man and one woman. In the past, the Supreme Court held
           that businesses run on religious principles may be exempted from
           generally applicable laws.

                                                                                              Langan/ 87
“The Supreme
  Case         Court has the
       1:20-cv-00275-RP      opportunity
                          Document   10-1 toFiled
                                             af rm   that thePage
                                                  06/08/20    First88 of 103
Amendment contains robust protections for people who choose to
operate their businesses consistent with their faith,” Attorney General
Paxton said. “The owner of Masterpiece Cakeshop should be allowed to
choose what he will or won’t create without fear of being unjustly
punished by the government.”

Phillips routinely turns down business that promotes other messages
that are also incompatible with his faith, such as racism and atheism.
Nevertheless, his refusal to design a cake for a same-sex wedding was
rejected by the Colorado Court of Appeals and that state’s Civil Rights
Commission.

Texas is joined in the Supreme Court amicus brief by the attorneys
general of Alabama, Arizona, Arkansas, Idaho, Kentucky, Louisiana,
Missouri, Montana, Nebraska, Nevada, North Dakota, Oklahoma, South
Carolina, South Dakota, Tennessee, Utah, West Virginia and Wisconsin,
and Governor LePage of Maine.

View the amicus brief (/sites/default/ les/ les/press/16-
111_tsac_States.pdf)




   Receive email updates from the                Your Em       Submit
         OAG Press Of ce:


Related News

AG Paxton Joins Amicus Defending Second Amendment and
Right to Self Defense (/news/releases/ag-paxton-joins-
amicus-defending-second-amendment-and-right-self-
defense)
June 04, 2020 | Amicus Brief




AG Paxton Commends Fifth Circuit for Blocking District Court
Decision Mandating Unlawful, Universal Mail-In Balloting
(/news/releases/ag-paxton-commends-fifth-circuit-blocking-
district-court-decision-mandating-unlawful-universal-mail)
June 04, 2020 | Press Release
                                                                               Langan/ 88
Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 89 of 103




                                                                    Langan 89
           Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 90 of 103



                                    Español (/es/node/6536) About (/about-of ce)              Menu
(/)
                                    News (/news) Opinions (/attorney-general-opinions)

                                    Jobs (/careers/job-listings) Contact Us (/contact-us)

                                    

HOME (/) > NEWS (/NEWS) > NEWS RELEASES (/NEWS/RELEASES) >
AG PAXTON OFFERS ASSISTANCE TO TARGET AFTER ANOTHER SECURITY BREACH




         September 09, 2016



         AG Paxton Offers Assis-
         tance to Target After
         Another Security Breach
         SHARE THIS:                            0



         In the wake of multiple Dallas/Ft. Worth media outlets reporting another
         breach in customer security at Target stores in North Texas, Attorney
         General Ken Paxton issued the following statement:

         "After this latest incident, I hope Target nally recognizes the importance
         of protecting its customers, especially in environments where they can
         be at their most vulnerable. I am offering them the resources of my of ce
         to help assist them in improving their safety procedures."

         On May 3, 2016, a man was peering over the changing room wall with a
         cellphone camera at a Target store in Frisco, Texas. Since last Thursday,
         police in Dallas are looking for a man who committed a similar act in a
         Target changing room on Northwest Highway at Abrams.




            Receive email updates from the                Your Em       Submit
                  OAG Press Of ce:
                                                                                            Langan/ 90
           Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 91 of 103



                                     Español (/es/node/6141) About (/about-of ce)              Menu
(/)
                                     News (/news) Opinions (/attorney-general-opinions)

                                     Jobs (/careers/job-listings) Contact Us (/contact-us)

                                     

HOME (/) > NEWS (/NEWS) > NEWS RELEASES (/NEWS/RELEASES) >
ATTORNEY GENERAL PAXTON FILES AMICUS IN VIRGINIA SCHOOL BATHROOM LAWSUIT




         May 11, 2016



         Attorney General Paxton
         Files Amicus in Virginia
         School Bathroom Lawsuit
                                                0
         SHARE THIS:



         Attorney General Ken Paxton on Tuesday joined seven other state
         executives in pushing back against the U.S. Department of Education’s
         agenda to rede ne what it means to be female and male. In an amicus brief
          led in the U.S. Court of Appeals for the Fourth Circuit, General Paxton
         challenges a court ruling against the Gloucester School District in Virginia,
         which prohibited a female student from using the school restrooms and
         other intimate facilities designated for males.

         The trial court in that case deferred to the Department of Education’s new
         interpretation of Title IX’s de nition of “sex,” which holds that Congress
         intended students to be able to choose their gender when it came to Title IX
         of the Education Amendments of 1972. This means students may choose
         which intimate facilities in schools (bathrooms, locker rooms, etc.) they
         wish to access.

         “One’s sex is a biological fact, not a state of mind,” stated General Paxton.
         “If this radical new interpretation by the Department of Education is
         permitted to go unchallenged, schools may no longer be able to maintain
                                                                                             Langan/ 91
separate restrooms, showers,
  Case 1:20-cv-00275-RP         and locker
                             Document   10-1rooms
                                               Filedon the basisPage
                                                     06/08/20    of students’
                                                                      92 of 103
actual sex. Title IX permits all schools to maintain separate facilities,
including bathrooms and locker rooms, and I will defend that principle.”

Also on Tuesday, General Paxton sent a letter to the chairman of the Fort
Worth Independent School District school board informing him of several
ways in which the district’s policy regarding transgender students and
bathrooms violates state law.

To view the amicus brief, please visit:

 https://www.texasattorneygeneral.gov/ les/epress/ les/2016/gloucester_amicus_brief.pdf
(https://www.texasattorneygeneral.gov/ les/epress/ les/2016/gloucester_amicus_brief.pdf)

To view the letter Attorney General Paxton sent to the FWISD school board,
please visit:

https://www.texasattorneygeneral.gov/ les/epress/ les/2016/2016-05-
10_fort_worth_letter.pdf
(https://www.texasattorneygeneral.gov/ les/epress/ les/2016/2016-05-
10_fort_worth_letter.pdf)




    Receive email updates from the                 Your Ema       Submit
          OAG Press Of ce:


Related News

AG Paxton Files Multistate Amicus Defending Religious Liberty
for Foster Care Providers (/news/releases/ag-paxton-files-
multistate-amicus-defending-religious-liberty-foster-care-
providers)
June 03, 2020 | Noteworthy




AG Paxton Warns U.S. Senate Leadership of Dangers to Election
Integrity in Expanding Mail-In Balloting with the HEROES Act
(/news/releases/ag-paxton-warns-us-senate-leadership-
dangers-election-integrity-expanding-mail-balloting-heroes-
act)
June 01, 2020 | Press Release

                                                                                  Langan/ 92
           Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 93 of 103



                                    Español (/es/node/6211) About (/about-of ce)              Menu
(/)
                                    News (/news) Opinions (/attorney-general-opinions)

                                    Jobs (/careers/job-listings) Contact Us (/contact-us)

                                    

HOME (/) > NEWS (/NEWS) > NEWS RELEASES (/NEWS/RELEASES) >
AG PAXTON: TEXAS LEADS FIGHT AGAINST DOE, DOJ BATHROOM & LOCKER ROOM RULES




         May 25, 2016



         AG Paxton: Texas Leads
         Fight Against DOE, DOJ
         Bathroom & Locker
         Room Rules
         SHARE THIS:                            8



         The Texas Attorney General today led a lawsuit in U.S. District Court
         against the U.S. Department of Education, U.S. Department of Justice,
         and other federal agencies and of cials, which are now issuing directives
         requiring Texas public schools open up all intimate areas (restrooms,
         locker rooms, etc.) to both sexes. The State of Texas’s lawsuit also defends
         a local school district whose policies are at odds with the Obama
         Administration directive.

         “Our local schools are now in the crosshairs of the Obama
         Administration, which maintains it will punish those schools who do not
         comply with its orders. These schools are facing the potential loss of
         school funding for simply following common sense policies that protect
         their students,” Texas Attorney General Paxton said. “This represents
         just the latest example of the current administration’s attempts to
                                                                                            Langan/ 93
accomplish  by executive Document
  Case 1:20-cv-00275-RP   at what they couldn’t
                                    10-1        accomplish
                                          Filed 06/08/20   through
                                                         Page 94 of the
                                                                    103
democratic process in Congress. By forcing through his policies by
executive action, President Obama excluded the voice of the people. We
stand today to ensure those voices are heard.”

The Obama Administration is attempting to rewrite Congress’s use of the
term “sex” in federal law to now expand to include “gender identity.” If
successful, this radical change opens up all intimate areas within schools
simultaneously to members of both sexes. Texas is joined by 10 other
states in pushing back against enforcement of these unconstitutional
rules.

Joining Texas in the ling are Alabama, Arizona, Georgia, Louisiana,
Maine, Oklahoma, Tennessee, Utah, West Virginia and Wisconsin.

To view the lawsuit, please visit:
https://www.texasattorneygeneral.gov/ les/epress/ les/2016/complaint_FM.pdf
(https://www.texasattorneygeneral.gov/ les/epress/ les/2016/complaint_FM.pdf)




   Receive email updates from the             Your Em       Submit
         OAG Press Of ce:


Related News

AG Paxton Joins Amicus Defending Second Amendment and
Right to Self Defense (/news/releases/ag-paxton-joins-
amicus-defending-second-amendment-and-right-self-
defense)
June 04, 2020 | Amicus Brief




AG Paxton Commends Fifth Circuit for Blocking District Court
Decision Mandating Unlawful, Universal Mail-In Balloting
(/news/releases/ag-paxton-commends-fifth-circuit-blocking-
district-court-decision-mandating-unlawful-universal-mail)
June 04, 2020 | Press Release




                                                                             Langan/ 94
      AG  Pax1:20-cv-00275-RP
        Case  ton Files Multistate Ami10-1
                              Document cus Defend   ing ReliPage
                                            Filed 06/08/20   gious
                                                                 95 Lib er-
                                                                    of 103
      ty for Foster Care Providers (/news/releases/ag-paxton-files-
      multistate-amicus-defending-religious-liberty-foster-care-
      providers)
      June 03, 2020 | Noteworthy




      AG Paxton Warns U.S. Senate Leadership of Dangers to Elec-
      tion Integrity in Expanding Mail-In Balloting with the HEROES
      Act (/news/releases/ag-paxton-warns-us-senate-leadership-
      dangers-election-integrity-expanding-mail-balloting-heroes-
      act)
      June 01, 2020 | Press Release




          See all News (/news)



                                                                                                    Back to Top



                                                  Child           All       Where the         fraud-state-
                                                  Support         Divisions Money Goes        government)
                                                  (/child-        (/divisions)
                                                                            (https://comptroller.texas.gov/transpar
                                                  support)                                    State Agency
                                                             Opinions       ADA               Contracts
                                                 Crime       (/attorney-    Compliance        (https://oagtx.force.c
                                                 Victims     general-       (/ada-
                                                 (/crime-    opinions)      compliance)       TRAILS
                                                 victims)                                     Search
                                                             Initiatives    Compact With      (https://www.tsl.state
                            (https://twitter.com/TXAG)
                                                 Consumer    (/initiatives) Texans
                                                 Protection                 (/about-          Texas
                                                (/consumer- Human          office/compact- Homeland
(/)                        (https://www.facebook.com/TexasAttorneyGeneral)
                                                 protection) Resources      texans)           Security
                                                             (/careers)                       (https://gov.texas.gov
                           PO Box 12548          Open                       Cost
                           Austin, TX 78711-2548 Government                 Efficiency        Texas
                                                 (/open-                    Saving Ideas      Veterans
                                                 government)                (/about-          Portal
                                                                            office/cost-      (https://veterans.port
                                                                                 efficiency-
                                                                                                   Texas.gov
                                                                                 saving-ideas)
                                                                                                   (http://www.texas.gov
                                                                                 Reporting
                                                                                                   Accessibility &
                                                                                 Fraud (/about-
                                                                                                   Site Policies
                                                                                 office/reporting-
                                                                                                   (/site-policies)



                                                                                                            Langan/ 95
             Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 96 of 103



                                        Español (/es/node/6841) About (/about-of ce)              Menu
(/)
                                        News (/news) Opinions (/attorney-general-opinions)

                                        Jobs (/careers/job-listings) Contact Us (/contact-us)

                                        

HOME (/)   > NEWS (/NEWS)     > NEWS RELEASES (/NEWS/RELEASES)    >
AG PAXTON RESPONDS TO THE ANNOUNCEMENT OF SENATE BILL 6




           January 05, 2017



           AG Paxton Responds to the
           Announcement of Senate
           Bill 6
           SHARE THIS:                              0



           Attorney General Ken Paxton today issued the following statement of
           support for Senate Bill 6, the Privacy Protection Act:

           “After our success in stopping President Obama’s bathroom rules in
           court, states are now free to enact legislation of their choosing to protect
           privacy. Texans should feel safe and secure when they enter any intimate
           facility, so I applaud the work of Lieutenant Governor Patrick and Senator
           Kolkhorst for ghting to protect women and children from those who
           might use access to such facilities for nefarious purposes.”




              Receive email updates from the                     Your Em    Submit
                    OAG Press Of ce:


                                                                                                Langan/ 96
           Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 97 of 103



                                      Español (/es/node/6856) About (/about-of ce)                  Menu
(/)
                                      News (/news) Opinions (/attorney-general-opinions)

                                      Jobs (/careers/job-listings) Contact Us (/contact-us)

                                      

HOME (/) > NEWS (/NEWS) > NEWS RELEASES (/NEWS/RELEASES) >
JOINING A COALITION OF 23 STATES, TEXAS AG PAXTON FILES AMICUS BRIEF TO PROTECT STUDENT PRIVACY




         January 10, 2017



         Joining a Coalition of 23
         States, Texas AG Paxton
         Files Amicus Brief to Pro-
         tect Student Privacy
         SHARE THIS:                              0



         Joining a coalition of 23 states led by West Virginia, Texas Attorney
         General Ken Paxton today led an amicus brief in the United States
         Supreme Court supporting the Gloucester County School Board in a
         lawsuit over Title IX bathroom regulations. A transgender student sued
         the school board after they were given the options of using the restroom
         corresponding to their biological sex, a private facility, or a unisex
         restroom.

         The school board argues that the de nition of one’s sex in Title IX, which
         prohibits discrimination on the basis of sex, by its express terms does
         not include gender identity, but instead pertains to biological sex.

         In 2015, Gloucester High School constructed three, single stall, unisex
         restrooms to better accommodate students who seek privacy, but feel
         they cannot use the facility that corresponds with their assigned sex at                 Langan/ 97
birth.
  CaseThe transgender student
       1:20-cv-00275-RP         suing10-1
                          Document    previously  agreed toPage
                                           Filed 06/08/20   use a98
                                                                  separate
                                                                    of 103
restroom in the nurse’s of ce, but then expressed a preference for the
boys’ bathroom at the high school.

“All students should feel safe and secure at school, especially in the most
private of places,” said Attorney General Paxton. “Schools must be
allowed to act in the best interest of the entire student body and protect
them from persons who may abuse access to intimate facilities and
threaten our children.”

The Supreme Court has implemented a stay of the ruling against the
school board from the 4th U.S. Circuit Court of Appeals.

This case predated the federal government’s May 2016 guidance letter.
The letter determined that Title IX’s prohibition on sex discrimination
includes gender identity and that students can use the intimate facility of
their choice, regardless of their biological sex. Attorney General Paxton is
leading a 13-state coalition that obtained a nationwide preliminary
injunction against the guidance letter.

View a copy of the amicus brief here
(https://www.texasattorneygeneral.gov/ les/epress/16-
273tsac_State_of_West_Virginia_Amicus_Brief-c1.pdf).




   Receive email updates from the               Your Em      Submit
         OAG Press Of ce:


Related News

AG Paxton Files Multistate Amicus Defending Religious Liber-
ty for Foster Care Providers (/news/releases/ag-paxton-files-
multistate-amicus-defending-religious-liberty-foster-care-
providers)
June 03, 2020 | Noteworthy




AG Paxton Warns U.S. Senate Leadership of Dangers to Elec-
tion Integrity in Expanding Mail-In Balloting with the HEROES
Act (/news/releases/ag-paxton-warns-us-senate-leadership-
                                                                               Langan/ 98
6/4/2020             Case 1:20-cv-00275-RP
                               Texas attorney generalDocument       10-1 community
                                                     pitches Texas business Filed 06/08/20      Page
                                                                                   on "bathroom bill" | The99  ofTribune
                                                                                                            Texas 103
                                                                                                                                      MENU




             Ken Paxton pitches Texas business community on
             "bathroom bill"
                 Attorney General Ken Paxton on Tuesday pitched the "bathroom bill" to the Texas business
                 community, which has vocally opposed the effort to regulate bathroom use.

             BY PATRICK SVITEK        JAN. 17, 2017     4 PM




             Texas Attorney General Ken Paxton during a press conference to recognize January as Human Traﬃcking Awareness Month on
             January 12, 2017.  Marjorie Kamys Cotera



                            *Editor's note: This story has been updated throughout.


                            Making his case for the "bathroom bill" to Texas business leaders, Attorney
                            General Ken Paxton said Tuesday that Senate Bill 6 would have a narrow focus,
                            and he urged them to listen to parents "just concerned about the safety of their
                            children."

                            Paxton spoke about SB 6 during a conference held by the Texas Association of
                            Business. The bill, a priority of Lt. Gov. Dan Patrick, would require transgender
                            people to use bathrooms in public schools, government buildings and public
                            universities based on "biological sex."


https://www.texastribune.org/2017/01/17/paxton-pitches-business-community-bathroom-bill/                                              Langan1/499
6/4/2020             Case 1:20-cv-00275-RP
                               Texas attorney generalDocument       10-1 community
                                                      pitches Texas business Filed 06/08/20
                                                                                    on "bathroomPage      100
                                                                                                bill" | The     ofTribune
                                                                                                            Texas   103
                              The Texas Association of Business has been ﬁghting the bathroom bill push for
                              weeks, releasing a study last month that said such legislation could cost the
                              state up to $8.5 billion and over 100,000 jobs. Patrick and his allies have
                              criticized the study, saying it is based on bad data and may be politically
                              motivated.



                                                       The Texas Tribune thanks its sponsors. Become one.




                              Paxton, who has been battling the federal government in court over
                              transgender student guidelines it issued last year, struck a conciliatory tone
                              Tuesday as he spoke at the association's meeting. He acknowledged that the
                              group has been involved in the debate before stressing that the bill "doesn't
                              apply to businesses, from what I can tell."

                              SB 6 would pre-empt local ordinances — as applied to bathrooms
                              — that protect transgender individuals from discrimination in public
                              accommodations. Those ordinances effectively require businesses, such
                              as restaurants and retail stores, to allow transgender people to use the
                              bathroom that matches their gender identity.
  Police Brutality in Texas    Latest Unemployment Numbers        Coronavirus Reopening           Texas Case Map
                              Paxton also said the legislation "doesn't apply to entities that are leasing
                              government facilities," apparently referring to a part of the bill that would, for
                              example, exempt a sports league that rents a publicly owned venue. It is a key
                              component of the legislation in light of concerns the measure could cause the
                              state to lose out on major athletic events such as the Final Four, which is set to
                              be held in 2018 in San Antonio.

                              Paxton made an emotional appeal to the crowd as well, pointing to
                              conversations he has had with parents in the Fort Worth Independent School
                              District. The district became an early battleground in Texas' bathroom wars last
                              year when it issued guidelines for transgender students, leading Patrick to call
                              for the resignation of the superintendent Kent Scribner.

                              "Really what I learned from them was they were just concerned about the safety
                              of their children," Paxton said. "And so as you guys deal with that issue, I’m not
                              in the legislative process anymore, but I encourage you to at least take into
                              account what these parents are saying because they come from all parties ...
                              They’re independents, they come from different cultural backgrounds and yet
                              they’re concerned about the same issue."

                              The conference heard later in the day from Joseph Kopser, an Austin
                              businessman who asked the crowd to help Patrick and his allies "ﬁnd a way out
https://www.texastribune.org/2017/01/17/paxton-pitches-business-community-bathroom-bill/                                    Langan 2/4
                                                                                                                                   100
6/4/2020            Case 1:20-cv-00275-RP
                              Texas attorney generalDocument       10-1 community
                                                     pitches Texas business Filed 06/08/20
                                                                                   on "bathroomPage      101
                                                                                               bill" | The     ofTribune
                                                                                                           Texas   103
                            of " the controversy spawned by Senate Bill 6.




                                                       The Texas Tribune thanks its sponsors. Become one.




                            "Let’s get out of the headlines as a state talking about who’s going to enforce
                            the checking of gender in bathrooms," Kopser said, "and let’s talk about this
                            Texas economic miracle and keep it going."

                            Read more of our related coverage:

                                     The so-called bathroom bill has drawn national attention to the Texas
                                     Legislature. But what would the proposed bill actually do? We've
                                     annotated the text to explain in plain English how the bill would
                                     impact communities across Texas.

                                     State Rep. Matt Schaefer proposed a rule requiring people in the
                                     Capitol to use bathrooms corresponding to their biological sex during
                                     a House floor debate in the first week of the 2017 legislative session.

                            Disclosure: The Texas Association of Business and Joseph Kopser have been
                            financial supporters of The Texas Tribune. A complete list of Tribune donors
                            and sponsors can be viewed here.


                                 Quality journalism doesn't come free
                                 Perhaps it goes without saying — but producing quality journalism isn't
                                 cheap. At a time when newsroom resources and revenue across the country
                                 are declining, The Texas Tribune remains committed to sustaining our
                                 mission: creating a more engaged and informed Texas with every story we
                                 cover, every event we convene and every newsletter we send. As a nonproﬁt
                                 newsroom, we rely on members to help keep our stories free and our events
                                 open to the public. Do you value our journalism? Show us with your support.

                                                                  YES, I'LL DONATE TODAY




https://www.texastribune.org/2017/01/17/paxton-pitches-business-community-bathroom-bill/                                   Langan 3/4
                                                                                                                                  101
6/4/2020            Case 1:20-cv-00275-RP
                              Texas attorney generalDocument       10-1 community
                                                     pitches Texas business Filed 06/08/20
                                                                                   on "bathroomPage      102
                                                                                               bill" | The     ofTribune
                                                                                                           Texas   103




                                        TOPICS                               INFO                        SOCIAL MEDIA

                                        Congress                             About Us                        Facebook
                                        Courts                               Our Staff                       Twitter
                                        Criminal justice                     Jobs                            YouTube
                                        Demographics                         Who Funds Us?                   Instagram
                                        Economy                              Strategic Plan                  LinkedIn
   Donate                               Energy                               Republishing Guidelines         Reddit
   Contact Us                           Environment                          Code of Ethics
   Advertise                            Health care                          Terms of Service                 Join our Facebook Group, This
   © 2020 The Texas Tribune             Higher education                     Privacy Policy              Is Your Texas.
                                        Immigration                          Send us a conﬁdential tip
                                        Politics                             Corrections
                                        Public education                     Feeds
                                        State government                     Newsletters
                                        View all                             Audio
                                                                             Video




https://www.texastribune.org/2017/01/17/paxton-pitches-business-community-bathroom-bill/                                           Langan 4/4
                                                                                                                                          102
               Case 1:20-cv-00275-RP Document 10-1 Filed 06/08/20 Page 103 of 103

                                                     Español (/es/news/releases/procurador-paxton-elogia-fallo-del-5o-circuito-que-    Menu

(/)                                                  libera-contribuyentes-de-texas-de-dar-fondos-para)

                                                     About (/about-of ce) News (/news) Opinions (/attorney-general-opinions)

                                                     Jobs (/careers/job-listings) Contact Us (/contact-us)   

HOME (/) > NEWS (/NEWS) > NEWS RELEASES (/NEWS/RELEASES) >
AG PAXTON COMMENDS 5TH CIRCUIT RULING THAT SPARES TEXAS TAXPAYERS FROM FUNDING SEX-CHANGE SURGERY FOR PRISONERS




             April 01, 2019 | Press Release



             AG Paxton Commends 5th Circuit Ruling
             that Spares Texas Taxpayers from Fund-
             ing Sex-Change Surgery for Prisoners
                                                    8
             SHARE THIS:


             Attorney General Ken Paxton today commended last Friday’s decision by the U.S. Court of Appeals for the 5th
             Circuit that Texas prison of cials do not violate transgender inmates’ constitutional rights against cruel and
             unusual punishment by refusing to provide them with gender reassignment surgery.



               “The 5th Circuit’s decision is a win for Texas taxpayers and the rule of law,” Attorney
               General Paxton said. “Americans strongly believe in the legal and moral obligation to
               assure our criminal justice system imposes appropriate and humane penalties, but
               the 5th Circuit’s faithful analysis of the Constitution makes clear that obligation does
               not give convicted criminals a constitutional right to a taxpayer-funded gender
               reassignment surgery.”


             In a 2-1 decision, the 5th Circuit ruled against inmate Scott Lynn Gibson, who’s serving a 20-year prison
             sentence for the murder of another inmate, 13 years for a deadly assault attempt on a correctional guard, and
             18 years for aggravated robbery. Gibson challenged the Texas Department of Criminal Justice’s policy that
             provides hormone and mental health treatment but does not allow sex-change surgery as treatment for
             Gibson’s diagnosed gender identity disorder.

             Writing for the majority, 5th Circuit Judge James Ho concluded that “[u]nder established precedent, it can be
             cruel and unusual punishment to deny essential medical care to an inmate. But that does not mean prisons
             must provide whatever care an inmate wants.”

             View a copy of the decision here
             (https://www.texasattorneygeneral.gov/sites/default/ les/images/admin/2019/Press/PUBLISHED%20OPINION%20FILED%20%2003




                Receive email updates from the OAG Press Of ce:                       Your Email Address          Submit




             Related News

             AG Paxton Files Multistate Amicus Defending Religious Liberty for Foster Care Providers
             (/news/releases/ag-paxton-files-multistate-amicus-defending-religious-liberty-foster-care-
             providers)
             June 03, 2020 | Noteworthy                                                                                               Langan 103
                                                                                                                                             /
